

DORBioPharma, Inc.


December 12, 2005


Confidential


Kind Attn: Hans T. Schambye, PhD
Chief Executive Officer


Gastrotech Pharma A/S
Nyhavn 43B
Copenhagen 1051
Denmark


Re: Extension of Letter of Intent between DOR BioPharma, Inc., Gastrotech Pharma
A/S and Sellers dated October 28, 2005 (“Letter of Intent”)


Dear Hans:


This letter confirms our mutual agreement as of the date set forth above to
extend both the termination date set forth in sub-clause (i) on page 4 of the
Letter of Intent and the exclusivity period set forth on page 4 of the Letter of
Intent through 11:59 pm (Eastern Standard Time) on January 15, 2006. All other
terms of the Letter of Intent shall remain unchanged.


Agreed and Accepted on December 29, 2005
Agreed and Accepted on December 20, 2005
       
DOR BIOPHARMA, INC.
GASTROTECH PHARMA A/S
   
By: /s/ Michael Sember
By: /s/ Hans T. Schambye
    Mike Sember
    Hans T. Schambye, PhD
    Chief Executive Officer
    Chief Executive Officer
         
By: /s/ Olle Isaksson
 
    Olle Isaksson
 
    Chairman of the Board of Directors
         
NORDIC BIOTECH K/S
     
By: /s/ Christian Hansen     /s/ Florian Schonharting
 
    Christian Hansen       Florian Schonharting
   



 